Title: To James Madison from David Montague Erskine, 31 October 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Washington October 31st. 1807.

Upon referring to the Papers respecting the Accident which caused His Majesty’s Cutter Zenobia to be driven on Shore, I find that it happened about Twelve Months ago, and that She was stranded about Twenty Five Miles to the Southward of Cape Henry, where she now remains notwithstanding some partial Attempts by some of His Majesty’s Ships to get her afloat.
I beg Leave to repeat my Thanks on the Part of His Majesty for the ready Compliance by the Government of the United States with the Request which I had the Honor to make through You for their Interference if it should be found necessary, to cause any Assistance to be rendered to such Attempts as might be made by His Majesty’s Servants for her Recovery.  I have the Honor to be, with great Consideration and Respect, Sir, your most obedient humble Servant

D. M. Erskine

